Citation Nr: 9913403	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  98-05 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for gum disease due to 
exposure to Agent Orange.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel




INTRODUCTION

The veteran had active service from April 1970 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The veteran withdrew his request for a hearing before the 
Board at a July 1998 hearing before the RO.


FINDING OF FACT

The claim of entitlement to service connection for gum 
disease due to  exposure to Agent Orange is not supported by 
cognizable evidence demonstrating that the claim is plausible 
or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for gum 
disease due to  exposure to Agent Orange is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for gum disease due 
to Agent Orange exposure.  The legal question to be answered 
initially is whether the veteran has presented evidence of a 
well-grounded claim; that is, a claim that is plausible.  If 
he has not presented a well-grounded claim, his appeal must 
fail with respect to this claim and there is no duty to 
assist him further in the development of this claim.  
38 U.S.C.A. § 5107(a).  As will be explained below, the Board 
finds that this claim is not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Pursuant to 38 U.S.C.A. § 1116 
(West 1991) and 38 C.F.R. §§ 3.307(a) and 3.309(e) (1998), in 
the case of a Vietnam-era veteran, no direct evidence as to 
the in-service incurrence and medical nexus prongs is 
necessary when those sections are satisfied.  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997).  Mere service, however, 
in Vietnam does not trigger the application of the 
presumptive regulations pertaining to herbicide exposure.  
Rather, a veteran is only presumed to have been exposed if, 
and only if, he or she develops one of the enumerated 
presumptive disorders.  If the veteran does not have an Agent 
Orange presumptive disorder, a presumption of exposure to 
herbicides does not arise.  See 38 C.F.R. § 3.307(a)(6)(iii).  
McCartt v. West, 12 Vet. App. 164 (1999).

In addition, the appellant may also establish service 
connection for gum disease due to  exposure to Agent Orange 
on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

Initially, however, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  Three discrete types of 
evidence must be present in order for a veteran's claim for 
benefits to be well grounded:  (1) There must be competent 
evidence of a current disability, usually shown by medical 
diagnosis; (2) There must be evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence; and (3) There must 
be competent evidence of a nexus between the in-service 
injury or disease and the current disability.  Such a nexus 
must be shown by medical evidence.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  

The veteran contends that service connection should be 
granted for gum disease due to Agent Orange exposure.  Since 
gum disease is not a condition that would be presumptively 
service connected under 38 U.S.C.A. § 1116 and 38 C.F.R. 
§§ 3.307 and 3.309(e), the Board concludes that, based on the 
evidence presently of record, the veteran has not submitted a 
well-grounded claim for presumptive service connection.  
McCartt.

With respect to service connection on a direct basis, the 
record demonstrates that gum disease was not found in service 
or on separation from service, and that it has not been 
diagnosed since.  While VA treatment records and examination 
reports after the separation from service confirm that the 
veteran is toothless, even after assuming, without conceding, 
that his teeth fell out due to gum disease, there is no 
medical opinion in evidence that links gum disease to either 
exposure to Agent Orange or to any other incident of service.

In support of his claim, the veteran offered his own 
unsubstantiated contentions as set out in his July 1998 
hearing testimony before the RO and various written 
statements.  While the veteran is certainly capable of 
providing evidence of symptomatology, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge..."  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Causative factors of a disease amount 
to a medical question; only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 
(1992).
 
A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the veteran 
has submitted no medical or other competent evidence to show 
that he currently has gum disease as a result of service, the 
Board finds that he has not met the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107.  Since the claim is not well grounded, it 
must be denied.  See Edenfield v. Brown, 8 Vet. App. 384, 390 
(1995). 

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).


ORDER

Service connection for gum disease due to   exposure to Agent 
Orange is denied.


REMAND

The Board observes that various medical professionals have 
diagnosed the veteran with PTSD resulting from his military 
service.  Although the veteran contends that he engaged in 
combat, the record does not confirm it.  In this regard, his 
service records do not indicate that he received a combat 
medal or citation.

The veteran has, however, identified several traumatic 
experiences during his tour of duty in Vietnam which, if 
verified, possibly could establish a basis for granting 
service connection.  In this respect, the veteran's military 
occupational specialty was a light vehicle driver.  He 
reports that he was involved in several ambushes, and on 
three different occasions the enemy "shot up" the truck he 
was driving.  A review of the record reveals, however, that 
the RO did not attempt to corroborate and verify the 
veteran's assertions regarding his claimed stressors because 
he could not give specific dates.  While the Board 
acknowledges the RO's decision not to confirm the veteran's 
stressors due to a lack of specificity, nevertheless, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that an attempt should be made to verify a veteran's 
stressors if diagnosed with PTSD.  See Cohen v. Brown, 10 
Vet. App 128 (1997).  Hence, the Board believes that an 
attempt to verify these assertions is necessary to fulfill 
the mandated duty to assist under 38 U.S.C.A. § 5107(a), and 
in light of Manual M21-1, Part III, paragraph 5.14.

Therefore, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
his representative and request a 
comprehensive statement containing as 
much detail as possible regarding the 
alleged in-service stressors, such as the 
dates, locations, detailed descriptions 
of events, units involved, names of 
casualties, and identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, units of assignment, or any other 
identifying details.  This information 
should include all known details 
regarding the incidents described by the 
veteran in his July 1998 testimony and 
September 1997 written statement.

The veteran is hereby informed that the 
United States Court of Appeals for 
Veterans Claims has held that asking him 
to provide the underlying facts, i.e., 
the names of individuals involved, the 
dates, and the places where the claimed 
events occurred, does not constitute 
either an impossible or an onerous task.  
Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  This development must be 
undertaken even if the veteran fails to 
provide any additional information.

2.  After receipt of the veteran's 
response (or after a reasonable time has 
passed with no response from the 
veteran), the RO should review the file 
and prepare a summary of all the claimed 
stressors.  This summary and a copy of 
the veteran's DD 214 and all associated 
service documents must be sent to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia 22150.  The 
USASCRUR should be requested to verify 
the occurrence of the incidents and any 
indication of the veteran's involvement 
therein.  An attempt to verify the 
veteran's claimed stressors must be 
attempted even if the appellant fails to 
provide any additional information.

3.  Following the receipt of a response 
from the USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressor(s) which it has determined 
is/are established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.

4.  If a stressor is verified, the RO 
should arrange for the veteran to be seen 
for a psychiatric examination.  The 
claims file and a copy of this REMAND 
must be made available to and reviewed by 
the examiner.  In determining whether or 
not the veteran has PTSD due to an in-
service stressor, the psychiatrist is 
hereby notified that he or she may rely 
upon only the verified history detailed 
in the reports provided by the USASCRUR 
and the RO.  If the examiner believes 
that PTSD was caused by an in-service 
stressor, he or she must identify which 
stressor detailed is responsible for the 
conclusion.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  The examination 
report should be typed.

5.  After undertaking any additional 
development deemed appropriate, the RO 
should review the expanded record and 
adjudicate the issue of entitlement to 
service connection for PTSD in light of 
relevant laws, regulations and decisions 
of the Court, including Cohen.  If the 
determination remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
provide an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The purpose of this REMAND is to ensure due process and to 
obtain additional information, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.

If the benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action until otherwise notified.  While this case is in 
remand status, the appellant and his representative may 
submit additional evidence and argument on the appealed 
issue.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

